Borden, J.,
concurring.
I continue to disagree with the two part test, for determining whether material “would constitute an invasion of personal privacy” within the meaning of General Statutes § 1-19 (b) (2), that this court adopted in Perkins v. Freedom of Inf or-*281motion Commission, 228 Conn. 158, 635 A.2d 783 (1993). See id., 178-87 (Borden, J., concurring). In the interests of stare decisis and stability in our law, however, I join the analysis of the majority. I therefore join both the reasoning of and the result reached by the majority in this case.